MEMORANDUM2
Samuel G. Chia appeals pro se the district court’s judgment declining to vacate the National Association of Securities Dealers’ arbitration decision that dismissed as time-barred his claim alleging that Fidelity Brokerage Services defrauded him and breached its fiduciary duty in relation to a bad investment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s decision confirming an arbitration decision and denying vacatur. See Employers Ins. of Wausau v. Nat’l Union Fire Ins. Co. of Pittsburgh 933 F.2d 1481, 1485 (9th Cir.1991). We affirm.
Because Chia had actual or constructive knowledge of his claim in September 1992, his claim is time-barred. See Robuck v. Dean Witter & Co., 649 F.2d 641, 644-45 (9th Cir.1980). Chia’s contentions regarding tolling, that a six-year statute of limitations applies, or that the arbitrators and district court exceeded their power lack merit.
We deny Fidelity’s request to strike portions of the record.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.